Citation Nr: 1441280	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1973 to February 1976 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans' Affairs Regional Office (RO) in Detroit, Michigan.

A review of the Virtual VA paperless claims processing system reveals a May 2014 Informal Hearing Presentation that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral foot disability is related to the long periods of time he spent standing in combat boots while performing his duties as a military policeman.  See June 2012 VA Form 9; September 2010 VA Examination.  The Board finds that additional development of the evidence is needed before the issue on appeal can be decided.

The Veteran was afforded a VA medical examination of his feet in September 2010.  The examiner diagnosed a bilateral hammertoe deformity in his 2nd, 3rd, 4th, and 5th toes and opined that it was at least as likely as not related to his active military service.  The examiner based her rationale for this opinion in part on her understanding that the Veteran's post-service employment did not involve extended time periods of standing or walking until the last four years during his work as a security guard.  In fact, the Veteran has worked as a security guard since October 2004 for almost ten years.  See June 2012 VA Form 9 attachment.  It appears, however, that it may not include much walking.  Furthermore, not much is known about the physical nature of the Veteran's prior employment.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the previous examination provided a rationale based on inaccurate facts for its medical opinion, the Board finds that a clarifying VA medical opinion based upon a new examination is necessary.  In addition, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Oscar G. Johnson VA Medical Center dated since September 2011.  If any of the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 CFR § 3.159(e).

2.  After the foregoing development has been completed, provide the Veteran with a VA examination.  The paper and virtual claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must elicit from the Veteran a full history of his employment, to include the physical nature of such.  Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hammertoes are caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service painful boots, feet pain, and of prolonged standing on his feet.  The examiner must also address the following:  the Veteran's lay statements regarding continuous symptoms since discharge; the service discharge examination showing a normal clinical evaluation of the feet; VA treatment records; private treatment records; and the 2010 VA examination. In rendering an opinion, the examiner must note that the Veteran has been employed as a security guard since October 2004.  See June 2012 VA Form 9 attachment.  This position reportedly involves mostly sitting.  See January 2006 Aurora Medical Group record.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



